Title: From Thomas Jefferson to Edward Everett, 10 April 1826
From: Jefferson, Thomas
To: Everett, Edward


Dear Sir
Monticello
Apr. 10. 26.
I suspect I was mistaken in my letter of the 8th in supposing the Report mentioned in your favor had not been recieved. I find one, said to be of mr Crownenshield on the Panama mission Mar. 25. 1826. in 13. pages which I suppose is the one alluded to. if so, be pleased to pardon the error and to accept my renewed assurances of esteem & consideration.Th: Jefferson